Case 1:18-cr-20613-JEM Document 171 Entered on FLSD Docket 09/24/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              18-20613-CR-MARTINEZ/OTAZO-REYES

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  SAMUEL BAPTISTE,

        Defendant.
  ______________________________/


                                           ORDER

         THIS MATTER is before the Court upon the Defendant’s Motion to Dismiss Counsel, or

 in the Alternative Replace Current Counsel and Allow Defendant to Proceed Pro Se [D.E. 161].

 The motion was referred by the Honorable Jose E. Martinez [D.E. 167].

         A Zoom hearing was held on the matter on September 24, 2020.

         This court having considered the argument of counsel and the defendant, and being

 otherwise duly advised in the premises, it is hereby ORDERED AND ADJUGED as follows:

         1.     The motion is GRANTED as it relates to replacement of current counsel. The

                motion is DENIED in all other respects.

         2.     Louis Casuso, Esq. is hereby DISCHARGED as counsel.

         3.     S. Patrick Dray, Esq. is hereby APPOINTED to represent the Defendant pursuant

                to the Criminal Justice Act.

         DONE AND ORDERED in chambers at Miami, Florida, this 24th day of September,

 2020.

                                               ________________________________
                                               ALICIA M. OTAZO-REYES
                                               UNITED STATES MAGISTRATE JUDGE
Case 1:18-cr-20613-JEM Document 171 Entered on FLSD Docket 09/24/2020 Page 2 of 2




  cc: Honorable Jose E. Martinez
      Counsel of record
